DETAILED ACTION
This action is responsive to the application No. 16/526,035 filed on July 30, 2019. The amendment filed on October 21, 2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. The restriction requirement between Species I-A though Species I-D, as set forth in the Office action mailed on April 9, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of April 9, 2020 is partially withdrawn.  Claims 4, 6, 10, and 13, directed to an electroluminescent display apparatus are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 22-32 and 34, directed to an electroluminescent display apparatus remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rachael Lea Leventhal on November 18, 2021.
The application has been amended as follows: 
In the claims:

	Claims 22-32. (Cancelled)

	Clam 34. (Cancelled)

Allowable Subject Matter
Claims 1-18, 20, and 21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent Claim 1 and claims dependent therefrom, the prior art of record neither anticipates nor renders obvious the limitation “wherein the first stack and the charge generation layer of the light-emitting layer are noncontiguous in the trench, wherein the second stack is contiguous in the boundary region between the first to third subpixels, and wherein a portion of the first stack on an inner side surface of the trench is noncontiguous with a portion of the first stack on an inner lower surface of the trench” in combination with the additionally claimed features. Thus, the Applicant’s claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARDNER W. S. SWAN whose telephone number is (571)272-4311. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 

/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/GARDNER W. S. SWAN/Examiner, Art Unit 2892